          Case 3:19-mc-00205-FM Document 34 Filed 09/19/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


IN RE:                                           §
                                                 §
AJAY KUMAR                                       §   Civil Action No. EP-19–MC-00205-FM
                                                 §

          ENTRY OF APPEARANCE AS COUNSEL FOR AJAY KUMAR

       COMES NOW, Respondent, and announces that Lynn Coyle and Christopher Benoit,

attorneys admitted and authorized to practice in the United States District Court for the Western

District of Texas, make their appearance as counsel for the Respondent in the above matter. On

August 13, 2019, this Court originally entered an order appointing Ms. Coyle and Mr. Benoit as

counsel for a limited purpose. [Doc. 11-1].     Having ruled on the issues for which the limited

appointment was entered, on September 17, 2019, the Court removed Respondent’s appointed

counsel in this matter. [Doc. 33]. Respondent has now retained the services of Ms. Coyle and Mr.

Benoit in connection with this on-going legal matter and, for this reason, now files this entry of

appearance.

                                              Respectfully submitted,

                                              T HE L AW O FFICE OF L YNN C OYLE, PLLC
                                              2515 North Stanton Street
                                              El Paso, Texas 79902
                                              (915) 532-5544
                                              Fax (915) 532-5566

                                     By:         /s/ Lynn Coyle
                                              LYNN COYLE
                                              lynn@coylefirm.com
                                              Texas Bar No. 24050049
                                              CHRISTOPHER BENOIT
                                              chris@coylefirm.com
                                              Texas Bar No. 24068653
           Case 3:19-mc-00205-FM Document 34 Filed 09/19/19 Page 2 of 2




                                    CERTIFICATE OF SERVICE

        I hereby certify that on September 19, 2019 I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system which will send notification of such filing to all
counsel of record.



                                                  /s/ Lynn Coyle
                                                LYNN COYLE




ENTRY OF APPEARANCE AS COUNSEL FOR AJAY KUMAR                                               PAGE 2
